


117 HRES 538 IH: Supporting the goals and ideals of Bebe Moore Campbell Black, indigenous, and people of color (“BIPOC”) Mental Health Awareness Month in July 2021.
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 538
IN THE HOUSE OF REPRESENTATIVES

July 19, 2021
Ms. Johnson of Texas (for herself, Mrs. Watson Coleman, Mr. Correa, Mrs. Carolyn B. Maloney of New York, Mrs. Napolitano, and Mr. Keating) submitted the following resolution; which was referred to the Committee on Oversight and Reform

RESOLUTION
Supporting the goals and ideals of Bebe Moore Campbell Black, indigenous, and people of color (BIPOC) Mental Health Awareness Month in July 2021.


Whereas July 2021 is Bebe Moore Campbell BIPOC Mental Health Awareness Month; Whereas the goals of Bebe Moore Campbell BIPOC Mental Health Awareness Month, formerly known as Minority Mental Health Awareness Month, are to—
(1)recognize disparities in the incidence of mental health-related challenges faced by Black, indigenous, and people of color (referred to in this preamble as BIPOC) communities; (2)raise awareness of the systemic drivers of those disparities;
(3)educate patients, caregivers, and the family members of individuals who may be in need of care on the importance of recognizing the signs of mental illness, seeking evaluation and accepting diagnosis, receiving and adhering to mental health treatment, and counseling; (4)highlight the necessity for culturally informed and culturally effective mental health services in order to increase receptivity to treatment among communities of color, reducing social and cultural stigma;
(5)underscore the need to dismantle the barriers to access faced by individuals who seek mental health care services; and (6)overcome and repair the mental harm and trauma that are experienced by people of color and caused by systematic racism and racial bias;
Whereas the COVID–19 pandemic, which has disproportionately impacted communities of color, is expected to have grave and potentially long-term mental health implications due to the traumatic stress associated with pandemic conditions, including stress from— (1)the loss of resources to meet immediate and future needs;
(2)grief and concerns for the safety of family and loved ones; (3)reduced social interaction and increased isolation and loneliness;
(4)the stigma and xenophobia against Asian-American communities, including many incidents of hate during the COVID–19 pandemic, leading to negative mental health outcomes; and (5)lack of consideration for preexisting social-environmental disparities when addressing the disproportionate impact of COVID–19 on communities of color;
Whereas, even in nonpandemic times, the psychosocial stress of racial discrimination, including exclusion from health, educational, social, and economic resources, contributes to poorer health quality and higher rates of chronic health conditions for communities of color; Whereas BIPOC communities, already burdened by disparities in chronic illnesses like lung disease, asthma, heart conditions, sickle cell disease, and diabetes, disproportionately suffer from the mental health disorders that are commonly associated with those chronic illnesses;
Whereas environmental strains, such as poverty, unsafe neighborhoods, and chronic racial and ethnic discrimination, among other social determinants of health, can significantly increase distress and the overall mental and emotional well-being of poor youth of color; Whereas an emerging body of research shows that past trauma inflicted on racial and ethnic minorities has the potential to affect the descendants of the survivors of that trauma;
Whereas, despite the necessity of diverse scientific and health care workforces, as well as culturally informed and culturally effective science and research, to address mental health disparities, including disparities in care, and decades of efforts to diversify those workforces, there continues to be a challenging pattern of continued underrepresentation of people of certain genders and racial and ethnic groups in these fields; Whereas mental health services and supports often are not aligned with the National Standards for Culturally and Linguistically Appropriate Services in Health and Health Care;
Whereas the lack of linguistically appropriate mental health services and the lack of information about where to find those services decrease the likelihood that families of color will seek help; Whereas investment in linguistically appropriate mental health services will—
(1)reverse the trend of families of color not seeking help; and (2)drive an increase in use of those services by people of color who experience mental health-related challenges;
Whereas the Office of Minority Health of the Department of Health and Human Services has determined that Black adults are 20 percent more likely than their White peers to report serious psychological distress; Whereas the suicide death rate for Black youth has risen from 2.55 per 100,000 in 2007 to 4.82 per 100,000 in 2017;
Whereas Black youth under the age of 13 are twice as likely as White youth of the same age group to die by suicide; Whereas Black males ages 5 through 11 are more likely than their White peers to die by suicide;
Whereas, in 2018, 42 percent of Black adults with a serious mental illness received no treatment, compared with 35.9 percent of the total adult population of the United States; Whereas chronic underfunding of Federal treaty obligations for health services for Tribal Nations has contributed to disparate mental health outcomes for American Indians and Alaska Natives, who experience post-traumatic stress disorder more than twice as often as the general population;
Whereas, between 2000 and 2020, the suicide rate for American Indian and Alaska Native women and men increased by 139 percent and 71 percent, respectively, compared with a 33-percent increase for the total adult population in the United States; Whereas suicide is the second-leading cause of death for American Indian and Alaska Native youth ages 10 through 24;
Whereas the suicide rate for American Indian and Alaska Native youth is 2.5 times higher than the national average and the highest across all ethnic and racial groups; Whereas Latino adults and children face barriers to accessing mental health services, including a lack of insurance, the high cost of health services, low wages, poor transportation, work stress, and immigration factors;
Whereas research shows that, in the Hispanic population, older adults and youth are more susceptible than other Hispanic adults to mental distress relating to immigration and acculturation; Whereas, in 2018, Hispanics were 50 percent less likely to have received mental health treatment as compared to non-Hispanic Whites;
Whereas fewer treatment and prevention services reach Hispanics than other racial or ethnic groups in the United States due to the lack of professionals being equipped to support culturally specific challenges; Whereas, in 2019, suicide was the leading cause of death for Asian/Pacific Islanders ages 15 through 24;
Whereas, in 2015, Asian adults with any mental illness had the lowest rates of use of health services, prescription medication, and outpatient services among all racial groups; Whereas, in 2018, Asians were 60 percent less likely to have received mental health treatment as compared to non-Hispanic Whites;
Whereas Native Hawaiian youth in Hawaii have significantly higher suicide rates than other adolescents; Whereas, in 2019, suicide was the leading cause of death for Native Hawaiians/Pacific Islanders ages 15 through 24;
Whereas Native Hawaiians and Pacific Islanders face greater stigma than is faced by the general population of the United States in accessing mental health care; Whereas, in 2019, Native Hawaiians/Pacific Islanders were three times less likely to receive mental health services or to receive prescription medications for mental health treatment as compared to non-Hispanic Whites;
Whereas the first BIPOC Mental Health Awareness Month was designated in honor of the late Bebe Moore Campbell, who was an American author, journalist, teacher, and mental health advocate who worked tirelessly to shed light on the mental health needs of the Black community and other underrepresented communities; Whereas Bebe Moore Campbell struggled to support her daughter who battled with mental illness and a system that prevented her daughter from getting help and support;
Whereas Bebe Moore Campbell founded NAMI-Inglewood in a predominately Black neighborhood to create a space that was safe for Black people to talk about mental health concerns; Whereas, throughout her time as an advocate, Bebe Moore Campbell made her way to Washington, DC, and on June 2, 2008, Congress formally recognized Bebe Moore Campbell National Minority Mental Health Awareness Month to bring awareness to the unique struggles that underrepresented groups face regarding mental illness in the United States;
Whereas Bebe Moore Campbell showed great dedication and commitment to moving communities to— (1)support mental wellness through effective treatment options; and
(2)increase access to mental health treatment and services; and Whereas communities of color have shown deep mental health resiliency in the face of decades and centuries of trauma and discrimination, underscoring the efficacy and importance of resilience-focused and culturally and contextually grounded prevention and early intervention strategies in mental health: Now, therefore, be it

That the House of Representatives supports the goals and ideals of Bebe Moore Campbell BIPOC Mental Health Awareness Month, which include bringing attention to the mental health disparities faced by communities of color in the United States, such as American Indians, Alaska Natives, Asian Americans, Blacks, Latinos, and Native Hawaiians and other Pacific Islanders.  